DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 23-25, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Cancellation
Claims 7-20, 26 and 35 (Cancelled).

Claim Objections
Claim 36 recites “the wearable device” twice which is lacking of the antecedent basis.  Correction/Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Roh et al (US 2014/0309659)  in view of DiCarlo (US 2014/0046341) and further in view of Guissin et al (US 2010/0283842), Cusack et al (US 2008/0129844) or Huntzicker et al (US 2010/0117960).
Claim 21. Roh teaches a system for capturing images of a target of interest  associated with a patient and displaying the captured images to a user that is remote to the target of interest associated with the patient to control a robot that is engaging the target of interest associated with the patient,
Roh: Fig. 1, At the master console 1, The monitor 4 of the master interface 2, [0050] to control  slave surgical robot 10 performing surgery on a patient’s body, [0013]),  comprising: 
a display that is positioned remote from the target of interest associated with the patient and is configured to display to the user that is positioned remote from the target of interest associated with the patient a stream of images of the target of interest associated with the patient as the robot engages the target of interest associated with the patient; 
Roh: Fig. 1, to assist an operator in remotely controlling the slave robot 10, [0045]);
a detector that is coupled to the robot that is positioned at the target of interest associated with the patient and is configured to capture the stream of images of the target of interest associated with the patient;
Roh: Fig. 2, a camera provided at the instrument 20 will capture various images and transmit for display at the master console 1); and 
a computing device configured to:  adjust a field of view of the detector as the detector captures each image of the stream of images of the target of interest as the robot engages the target of interest in response to each command provided by the user to adjust the field of view of the detector thereby enabling the user to control the detector remotely to engage the target of interest associated with the patient via the robot, (Roh teaches position adjustment of manipulation signal, [0051], shoulder link adjustment, [0083, 0084], elbow adjustment, [0094].  By obviousness, the adjustment is for targeting a specific area for surgery, Figs. 3A-3C.  To support his obviousness, Dicarlo discloses “a method of auto exposure where Surgical robots and other minimally invasive surgical techniques often utilize a camera system in order to view the surgical area. Most cameras have to adjust image-processing parameters for a given scene. For example, to accurately capture image detail, a camera system adjusts for different light levels in the field-of-view. This is often accomplished using a process called auto exposure. Auto exposure consists of two steps: (1) determining the current light level in the field-of view and (2) adjusting the exposure time of the camera to properly capture the current scene light level with the camera, [0016-0022].  Please note The region in which the current light level is determined, the region-of-interest (ROI), can be defined as the area in the field-of-view where a surgeon will most likely be looking… The ROI can then be continually adjusted when the surgical instruments are moved around the field-of-view by the surgeon, [0018-0019]”.  And all actions are commanded by inputs from a surgeon, [0026].  Fig. 4 details operating of camera viewing within a ROI, the surgeon’s area of interest…the surgeon at surgeon station 106 may control some aspects of method 400, [0032]… where step 410 the exposure is adjusted in response to the luminance value….The exposure can be adjusted by adjusting one or more camera parameters, [0033-0041].
instruct the display to display to the user the streams of images of the target of interest associated with the patient as captured by the detector as adjusted to the corresponding field of view as requested by the use as the robot engages the target of interest associated with the patient. 
Roh: Fig. 1: The monitor 4 of the master interface 2 displays an image input by, for example, a camera provided at the instrument 20. In addition, the monitor 4 may display various information depending on the kind of a selected image, [0050];  Fig. 2:  one or more slave robots 10 may be used to perform surgery on the patient, the instrument 20 to display an image of a surgical site on the monitor 4, [0054]).
and display a portion field of view to the user as the user engages the target of interest associated with the patient via the display, wherein the portion field of view that is thereby displayed to the user by the display is less than a total field of view of the user. (By obviousness, Roh, via Fig. 3A-3C, teaches “the plurality of surgical regions and the plurality of surgical sites include two surgical regions A and B and two surgical sites a and b, [0061-0066]”.  Here examiner sees that regions a and b are smaller/less than the regions A and B.  To support this obviousness, examiner wishes to provide:

(i)	Cusack teaches a method/system for capturing digital video images, identifying Regions of Interest (ROI) within the video camera field-of-view, and efficiently processing the video for transmission, storage, and tracking of objects within the video, [0002]… wherein Fig. 3A shows the field of view and Fig. 3B shows the target view or field of interest with the plate number 320 and a person 310 as region of interest…, likewise fig. 4.
(ii)	Huntzicker teaches “as only a portion of map 66 is shown at a given time, the area displayed within the FOV will generally be less than the total area of map 66, [0056] and Figs 4 and 5. Also Fig. 8, controller 126 generates a displayed portion 137 of viewable output 130 that is shown on the display 122, [0067] while Figs. 10-12 shows the larger field of view… and the capability to decrease and increase the size, [0076]”.
(iii)	Guissin teaches the display of a narrow FOV within the wide FOV in figs. 11B and 14C where the narrow FOV is target of an investigation.
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of  DiCarlo into the teachings of Roh to provide the user, i.e., surgeon, an ability to command an adjustment  of the exposure in response to a comparison of the measured luminance value with a target luminance value and also to explicitly utilizing multiple images for definite comparison study to form the opinion or making decision with greater accuracy and also to include the teaching of Cusack, Huntzicker, or Guissin for greater precision in tracking or studying an object of target interest.


Claim 22, The system of claim 21, wherein the computing device is further configured to: enable the user to control the robot as the robot engages the target of interest in response to the display of the image of the target of interest as captured by the detector as the robot engages the target of interest, wherein the robot responds to the commands provided by the user when engaging the target of interest thereby enabling the user to engage the target of interest remotely via the robot (See claim 21 or specifically, Dicarlo “The region in which the current light level is determined, the region-of-interest (ROI), can be defined as the area in the field-of-view where a surgeon will most likely be looking, [0018-0019]”.
	Claim 35. (Cancelled)

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Roh in view of DiCarlo further in view of Guissin, Cusack  or Huntzicker and further in view of Graham et al (US 2005/0033145) or Harrison et al (US 2016/0109712).
Claim 36. (New) The system of claim 21, wherein the computing device is further configured to: select a portion field of view level from a plurality of portion field of view levels that image data is to be filtered from the imaging field of view of the target of interest associated with the patient that is within the selected field of view level; filter image data from the imaging field of view of the target of interest associated with the patient that is included in the selected portion field of view level; adjust the imaging field of view of the target of interest associated with the patient as captured by the detector to the selected portion field of view level of the target of interest associated with the patient thereby adjusting the image data that is filtered from the imaging field of view of the target of interest associated with the patient to that is within the selected portion field of view level as displayed to the user by the wearable display based on the filtered image data as included in the selected portion field of view level; and display to the user the selected portion field of view level based on the filtered image data, wherein the selected portion field of view level that is thereby displayed to the user by the wearable display is less than the total field of view of the user.
The combined teaching of Roh, DiCarlo and Guissin, Cusack  or Huntzicker teaches everything in claim 36, but the wearable display.  See Graham’s Figs. 1 and 2, and Harrison’s Fig. 12.  Examiner also notices that Graham teaches the filter data.

Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Graham or Harrison into the combined teaching of Roh, DiCarlo and Guissin, Cusack  or Huntzicker for the purpose of providing greater convenience and freedom to the user, i.e., surgeon, during a surgical procedure.


				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651